          Case 1:20-cv-05065-LJL Document 29 Filed 08/24/20 Page 1 of 2
                                          U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York
                                                         86 Chambers Street
                                                         New York, New York 10007


                                                         August 21, 2020
Via ECF
Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                               August 24, 2020
       Re:       National Audubon Society v. Bernhardt et al., 20 Civ. 5065 (LJL)

Dear Judge Liman:

        This Office represents defendants David Bernhardt, Aurelia Skipwith, the U.S.
Department of the Interior, and the U.S. Fish and Wildlife Service (collectively, “Defendants”)
in this matter brought by plaintiff National Audubon Society (“Plaintiff”) under the
Administrative Procedure Act and the National Environmental Policy Act.

       I write respectfully pursuant to the Court’s order dated August 13, 2020, Dkt. No. 27, to
propose a schedule for further proceedings in this matter. Plaintiff joins in this proposal.

        Defendants propose the following schedule and page limitations, pursuant to Rules 2(H)
and (J) of Your Honor’s individual practices:

             •   October 2, 2020: Defendants’ motion to dismiss and brief in support of its
                 motion. This brief shall be limited to 25 pages.

             •   November 6, 2020: Plaintiff’s combined brief in opposition to Defendants’
                 motion to dismiss and in support of their cross-motion for summary judgment as
                 to Plaintiff’s first, third, and fourth causes of action, which Plaintiff asserts can be
                 resolved without reference to the administrative record. (Defendants reserve the
                 right to challenge this assertion.) This brief shall be limited to 40 pages.

             •   December 11, 2020: Defendants’ combined brief in opposition to Plaintiff’s
                 motion for summary judgment and in further support of their motion to dismiss.
                 This brief shall be limited to 30 pages.

             •   January 15, 2021: Plaintiff’s reply brief in further support of its motion for
                 summary judgment. This brief shall be limited to 15 pages.

       If the action is not resolved through the Court’s ruling on this set of cross-motions,
Defendants would file an answer as to any claims remaining in the action and produce the
administrative record, and the parties would then brief any remaining issues.
         Case 1:20-cv-05065-LJL Document 29 Filed 08/24/20 Page 2 of 2




       The parties thank the Court for its consideration of this matter.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York

                                             By:      /s/ Samuel Dolinger
                                                     SAMUEL DOLINGER
                                                     Assistant United States Attorney
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2677
                                                     E-mail: samuel.dolinger@usdoj.gov

cc: Counsel of record (via ECF)




                                                 2
